Appeal from a judgment (denominated order) of the Supreme Court, Orleans County (James P. Punch, A.J.), entered November 19, 2014 in a habeas corpus proceeding. The judgment denied the petition.
It is hereby ordered that the judgment so appealed from is unanimously affirmed without costs.
Memorandum: Petitioner commenced this proceeding seeking a writ of habeas corpus on the ground that he is being illegally detained on a 2008 conviction in violation of double jeopardy. We conclude that Supreme Court properly denied his petition. “Habeas corpus relief is not an appropriate remedy for asserting claims that were or could have been raised on direct appeal or in a CPL article 440 motion” (People ex rel. Dilbert v Bradt, 117 AD3d 1498, 1498 [2014], lv denied 24 NY3d 902 [2014] [internal quotation marks omitted]; see People ex rel. Collins v New York State Dept. of Corr & Community Supervision, 132 AD3d 1234, 1235 [2015], lv denied 26 NY3d 917 [2016]). Here, petitioner raised the issue of double jeopardy to the sentencing court and thus could have raised it on his direct appeal, but he failed to do so.
Present — Whalen, P.J., Carni, NeMoyer, Curran and Troutman, JJ.